Citation Nr: 0400493	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to a compensable rating for right 
patellofemoral syndrome.  

3.  Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. S. Freret, Attorney



INTRODUCTION

The appellant had active military service from March 1968 to 
April 1998, at which time he retired with more than 30 years 
of active duty.  His appeal comes before the Board of 
Veterans' Appeals (Board) from May 1999 and July 2000 rating 
decisions by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  

Although the appellant also perfected appeals of claims for 
increased ratings for hearing loss, migraine headaches, and 
seborrheic keratosis, review of the claims file shows that he 
no longer desires to continue those appeals.  He indicated in 
a March 2001 statement that he was withdrawing the claim for 
a compensable rating for hearing loss.  In a March 2001 
facsimile transmission (fax), the appellant informed VA that 
the grant of increased ratings for his migraine headaches and 
his seborrheic keratosis by a Decision Review Officer in 
March 2001 satisfied his appeals regarding those two issues.  
Therefore, the three issues listed on the first page of this 
decision are the only issues currently before the Board for 
appellate consideration.  

The claims of entitlement to compensable ratings for right 
patellofemoral syndrome and hypertension are the subjects of 
a remand that follows the Board's decision as to the 
appellant's service-connection claim.  


FINDING OF FACT

A left knee disorder was not present in service and is not 
otherwise shown to be related to service.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303(d) (2003).  

REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The August 2000 and November 2000 statements of the case and 
the March 2001 and February 2002 supplemental statements of 
the case advised the appellant of the laws and regulations 
pertaining to his claims for service connection for a left 
knee disorder and for compensable ratings for right 
patellofemoral syndrome and hypertension.  These documents 
informed the appellant of the evidence of record and 
explained the reasons and bases for denial.  He was 
specifically informed that service connection for a left knee 
disorder was being denied because the evidence did not show 
that he had a left knee disorder that was linked to service.  
The statements of the case and supplemental statements of the 
case made it clear to the appellant that in order to prevail 
on his service connection claim he needed to present medical 
evidence that he was disabled and that the condition was 
linked to service.  The RO sent a letter to the appellant 
dated in March 2001 that informed him of the provisions of 
the VCAA and informed him what action he needed to take and 
what action the RO would take on his claim.  Specifically he 
was told that he needed to submit evidence showing that he 
had a left knee disorder that was related to service.  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(hereinafter PVA).  In this case, the appellant did, in fact, 
provide additional evidence.  In light of the fact that the 
appellant has had more than one year to submit evidence, has 
submitted evidence, and has not indicated that there is 
additional evidence forthcoming, the Board finds that there 
is no prejudice to the appellant in proceeding with his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO obtained private medical treatment records and provided 
the appellant with a VA examination in July 1998.  There is 
no indication that there is more information or medical 
evidence to be found with respect to the appellant's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing the appellant's service connection claim 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to service connection for 
a left knee disorder because there is no evidence indicating 
that there is a relationship between the appellant's left 
knee disorder, identified as patellofemoral syndrome and his 
military service.  Thus, while there is a current diagnosis 
of left knee disorder, there is no true indication that it is 
related to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Indeed, in view of the absence of any mention of 
left knee disability in the service medical records or any 
mention of pertinent disability in the medical records in the 
years immediately following service, any opinion relating the 
current left knee disability to service would be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

The appellant asserts that he has the same disability in his 
left knee, patellofemoral syndrome, as he has in his right 
knee, and that it also began in service.  

Service medical records do not reveal any complaint, finding, 
or treatment for a left knee disorder.  

At a July 1998 VA medical examination, the appellant 
complained of injury to the knees in 1970, but the 
examination report shows no finding of a left knee 
disability.  

Medical records from a military medical facility, dated 
between October 1998 and July 2001, show complaints of 
bilateral knee pain in a March 1999 report.  A diagnosis of 
right and left patellofemoral syndrome was reported in 
November 1999.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, 12 Vet. 
App. 247; see also Pond, 12 Vet App. 341.  

While the appellant has been treated for left knee pain since 
March 1999, the fact remains that there is no mention in the 
appellant's service medical records, covering thirty years of 
active service, of any left knee problem.  The VA medical 
examination performed three months after service did not 
reveal any abnormal findings pertaining to the left knee.  
The initial clinical evidence of any left knee disability was 
almost one year after service.  The appellant has not 
presented any competent medical evidence linking current left 
knee disability to any incident in service.  Therefore, in 
the absence of any competent evidence showing a nexus between 
the appellant's military service and current left knee 
disability, the Board is unable to identify a basis to grant 
service connection for a left knee disorder.  

While the veteran has offered his own arguments to the effect 
that he believes he has a left knee disorder that was 
initially manifested during his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a left knee disorder 
that is related to military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection for a left knee disorder is denied.  


REMAND

The appellant contends that his service-connected right 
patellofemoral syndrome and hypertension are both more 
severely disabling than currently evaluated, thereby 
warranting a compensable rating for each disability.  

The Board notes that the appellant last underwent a VA 
examination to evaluate his right patellofemoral syndrome and 
hypertension in July 1998.  His representative argues that a 
current examination is necessary to properly evaluate each of 
those disabilities.  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the severity of his right 
patellofemoral syndrome.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
indicated studies, including complete 
range of motion testing and identifying 
the presence and degree of any 
instability or subluxation, should be 
performed.  

3.  The RO should schedule the appellant 
for a VA cardiovascular examination to 
determine the severity of his 
hypertension.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All indicated 
studies should be performed.  Blood 
pressure readings must be taken and the 
results recorded.  

4. After the above requested actions have 
been completed, the RO should adjudicate 
the claims for compensable ratings for 
right patellofemoral syndrome and 
hypertension.  If any of the benefits 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time to respond.  Thereafter, the case 
should be returned to the Board.  

No action is required of the veteran until he is notified by 
the RO; however, the appellant is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



